UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-2456



BRENDA C. CLARKE,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-01-2007-6-20)


Submitted:   March 28, 2002                   Decided:   May 9, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Susan J. Firimonte, Florence, South Carolina, for Appellant.
Robert D. McCallum, Assistant Attorney General, J. Strom Thurmond,
Jr., United States Attorney, John B. Grimball, Assistant United
States Attorney, Deana R. Ertl-Lombardi, Chief Counsel, Region VII,
Thomas S. Inman, Assistant Regional Counsel, Office of the General
Counsel, SOCIAL SECURITY ADMINISTRATION, Denver, Colorado, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brenda C. Clarke appeals the district court’s order rejecting

the magistrate judge’s report and recommendation and upholding the

Administrative   Law   Judge’s   denial   of   claims   for   Supplemental

Security Income.   We affirm.

     We must uphold the decision to deny disability benefits if the

decision is supported by substantial evidence and the correct law

was applied.   See 42 U.S.C.A. § 405(g) (West Supp. 2001); Craig v.

Chater, 76 F.3d 585, 589 (4th Cir. 1996).         We have reviewed the

record and the district court’s order and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Clarke v. Barnhart, No. CA-01-2007-6-20 (D.S.C. Nov. 2, 2001).          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                  AFFIRMED




                                   2